PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
TANG, Hai
Application No. 16/093,705
Filed: 15 Oct 2018
For: DATA TRANSMISSION METHOD, DEVICE, AND SYSTEM
:
:
:
:	DECISION ON PETITION
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed February 23, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before November 19, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed August 19, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on November 20, 2020.  A Notice of Abandonment was mailed December 04, 2020.

The petition now satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Issue Fee Transmittal with payment of the issue fee of $1,000.00 (submitted on March 12, 2020, (2) the petition fee of $2,100.00, and (3) a proper statement of unintentional delay.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET



        Ladas & Parry, LLP
        224 South Michigan Avenue
        Chicago, IL  60604